Citation Nr: 1036970	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-09 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for residuals of shrapnel 
wounds.

3.  Entitlement to service connection for arthritis of the back, 
hands, and knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from November 1947 to December 
1951.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

The Board observes that in his March 2008 substantive appeal, the 
Veteran requested a hearing before a Veterans Law Judge.  However 
in May 2008 the Veteran, through his representative, withdrew 
that hearing request.

In April 2010 the Board remanded this appeal for additional 
development of the record.  It has been returned for appellate 
consideration.


FINDINGS OF FACT

1.  A back disability is not shown to have manifested in service 
or to otherwise be related to service.

2.  Claimed residuals of shrapnel wounds have not been shown to 
have manifested in service or to otherwise be related to service.

3.  Arthritis of the back, hands, and knees have not been shown 
to have manifested in service or within one year of service, or 
to otherwise be related to service.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Shrapnel wound residuals were not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Arthritis of the back, hands, and knees was not incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 2006 advised the Veteran that his service 
records may have been destroyed in a 1973 fire at the National 
Personnel Records Center.  He was asked to submit any records in 
his possession, and to complete a form so that an additional 
search could be made.  The evidence necessary to support a claim 
for service connection was discussed.  The evidence of record was 
listed and the Veteran was told how VA would assist him in 
obtaining additional pertinent evidence.  

In December 2007 the Veteran was told that VA had made attempts 
to obtain service records.  He was afforded an opportunity to 
submit any records in his possession.

In April 2010, the Veteran was advised of the assistance VA would 
provide in obtaining evidence supportive of his claim.  He was 
also advised of the manner in which VA determines disability 
ratings and effective dates.

In June 2010 the Veteran was advised of the status of his claim.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

With respect VA's duty to assist, the Board notes that to the 
Veteran has been advised that VA would assist him in obtaining 
supportive evidence.  He has not identified any evidence 
supportive of his claims.  

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claims of entitlement to 
service connection.  However, the Board finds that a VA 
examination is not necessary in order to decide these claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

The Board notes that the Veteran's service medical records are 
apparently not available.  The Court has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Here, the RO has notified the Veteran of the missing 
records and asked him to submit additional information which 
might be used to conduct a further search for records.  The 
analysis below has been undertaken with VA's heightened duty in 
mind.  The case law does not, however, lower the legal standard 
for proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

Here, the Board notes that the Veteran has not submitted or 
identified any competent medical evidence which might support his 
contention that he sustained injuries in service that resulted in 
chronic disability.  Although he has generally reported 
experiencing back problems and other symptoms for many years, he 
has not specifically asserted that he has experienced a 
continuity of symptoms from service to the present, and he is not 
otherwise competent to establish a relationship between his 
current claimed symptoms and any injuries sustained in service.  
As there is no competent evidence suggesting an association 
between the claimed disabilities and service, and no credible lay 
evidence of a continuity of symptomatology since service, the 
criteria for obtaining a VA medical examination are not met.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

As will be discussed below, the Veteran appears to have asserted 
that some or all of his claimed shrapnel wounds are the result of 
coming under fire.  In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal Circuit 
held that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, even presuming the Veteran did sustained some 
of his claimed injuries in combat, section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.

The Veteran maintains that he sustained injuries during the 
course of his service, to include a back injury and shrapnel 
wounds.  In his March 2006 claim, he stated that he sustained 
injuries in November 1950.  Service personnel records associated 
with the claims file indicate that in December 1950 the Veteran 
was a member of the 6200th Food Service Squadron, 6200th Air Base 
Group, at Clark Air Force Base, the Philippines.  

On a June 2006 NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, the Veteran stated that he was treated 
in the spring of 1951, and had subsequently treated in a variety 
of locations.  He noted that the organization to which he was 
assigned was "combat cargo" but did not provide further detail.  
The RO determined that he had not provided sufficient information 
to facilitate a search for records.  

Service personnel records pertaining to 1951 indicate that the 
Veteran served with the 435th Air Base Group at Miami 
International Airport and with the 315th Air Division at Ashiyu, 
Japan.  A rotation list from an April 1951 issue of the Airlift 
Times includes the Veteran in a list of individuals scheduled to 
rotate from the Far East.  As noted, service treatment records 
are not available.  

In February 2007 the Veteran stated that he had sustained 
injuries in a 1951 aircraft crash in Korea.  

In a letter received in May 2010, the Veteran stated that he had 
taken pain pills for many years and eventually had back surgery 
in 1995.  In January 2008 the Veteran stated that he had been in 
a plane that was hit and that he suffered from the results of 
shrapnel wounds.  

Having carefully reviewed the record regarding these claims, the 
Board finds that service connection is not warranted for 
arthritis of the hands and knees, or for shrapnel wound 
residuals.  In that regard, the Board acknowledges that the 
Veteran's service treatment records are not available, and that 
his statements are the sole evidence of any injuries in service.  
The Board has considered the Veteran's statements and 
acknowledges that the Veteran is competent to diagnose and report 
on simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Here, while the Veteran has asserted 
injuries in service, he has neither produced nor identified 
evidence demonstrating diagnoses found to be related to shrapnel 
wounds, or arthritis of the hands and knees.

The record is devoid of any evidence, medical or otherwise, that 
would tend to show that the Veteran currently has arthritis of 
the hands or knees, or that he has any current disabilities found 
to be the residuals of shrapnel wounds.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  The Veteran 
was advised of the necessity for evidence showing current 
disability but failed to identify or submit such.  In the absence 
of proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As noted, he has reported injuries in service, and has described 
experiencing back problems and other symptoms for many years 
after service.  However, he has not specifically alleged a 
continuity of symptomatology since sustaining his injuries in 
service.  As such, there is no credible evidence of a chronic 
disability in service, no credible evidence of a continuity of 
symptomatology since service, and no medical evidence 
establishing any current arthritis of the hands and knees, or the 
residuals of shrapnel wounds.  As the preponderance of the 
evidence is against the claims, there is no doubt to be resolved.  
Consequently, service connection for arthritis of the hands and 
knees, as well as for the residuals of shrapnel wounds, is 
denied.

With respect to the claimed back disability, the Board notes that 
the grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  Assuming, based on the Veteran's 
report of having undergone back surgery in 1995, that he carries 
a diagnosis referable to his back, the Board notes that there is 
no competent evidence which relates any current diagnosis to a 
injury or disease in service.  Moreover, the record fails to 
demonstrate any continuity of symptoms since service.  Rather, 
the current lay evidence of record demonstrates a remote, post-
service onset of any claimed back disability, to include 
arthritis.  Accordingly, service connection for a back 
disability, to include arthritis, must also be denied.  

In short, the preponderance of evidence is against this claim and 
there is no doubt to be resolved.  Accordingly, the Veteran's 
claims of entitlement to service connection are denied.


ORDER

Entitlement to service connection for residuals of a back injury 
is denied.

Entitlement to service connection for residuals of shrapnel 
wounds is denied.

Entitlement to service connection for arthritis of the back, 
hands, and knees is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


